 

General RELEASE agreement

 

This General Release Agreement (this “Agreement”), dated as of July 12, 2012, is
entered into by and among BOLDFACE Group, Inc., a Nevada corporation (“Seller”),
BOLDFACE Split Corp., a Nevada corporation (“Split-Off Subsidiary”), and Noah
Levinson (“Buyer”). In consideration of the mutual benefits to be derived from
this Agreement, the covenants and agreements set forth herein, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the execution and delivery hereof, the parties hereto hereby
agree as follows:

 

1.           Split-Off Agreement. This Agreement is executed and delivered by
Split-Off Subsidiary pursuant to the requirements of Section 8.3 of that certain
Split-Off Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off
Subsidiary and Buyer as a condition precedent to the closing (the “Closing”) of
the Split-Off Agreement.

 

2.           Release and Waiver by Split-Off Subsidiary. For and in
consideration of the covenants and promises contained herein and in the
Split-Off Agreement, the receipt and sufficiency of which are hereby
acknowledged, Split-Off Subsidiary, on behalf of itself and its assigns,
representatives and agents, if any, hereby covenants not to sue and fully,
finally and forever completely releases Seller, along with its present, future
and former officers, directors, stockholders, members, employees, agents,
attorneys and representatives (collectively, the “Seller Released Parties”), of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which Split-Off Subsidiary has or might claim to have against the Seller
Released Parties for any and all injuries, harm, damages (actual and punitive),
costs, losses, expenses, attorneys’ fees and/or liability or other detriment, if
any, whenever incurred or suffered by Split-Off Subsidiary arising from,
relating to, or in any way connected with, any fact, event, transaction, action
or omission that occurred or failed to occur on or prior to the date of the
Closing.

 

3.           Release and Waiver by Buyer. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Buyer hereby covenants
not to sue and fully, finally and forever completely releases the Seller
Released Parties of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown which Buyers have or might claim to have against
the Seller Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Buyer arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission that occurred or failed to occur on or prior to the date of the
Closing.

 

4.           Additional Covenants and Agreements.

 

(a)          Each of Split-Off Subsidiary and Buyer, on the one hand, and
Seller, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.

 

 

 

 

(b)          Each of the parties hereto acknowledges and agrees that the
releases set forth herein do not include any claims the other party hereto may
have against such party for such party’s failure to comply with or breach of any
provision in this Agreement or the Split-Off Agreement.

 

(c)          Notwithstanding anything contained herein to the contrary, this
Agreement shall not release or waive, or in any manner affect or void, any
party’s rights and obligations under the Split-Off Agreement.

 

5.           Modification. This Agreement cannot be modified orally and can only
be modified through a written document signed by both parties.

 

6.           Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.

 

7.           Expenses. The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.

 

8.           Further Acts and Assurances. Split-Off Subsidiary and Buyer each
agree that it will act in a manner supporting compliance, including compliance
by its Affiliates, with all of its obligations under this Agreement and, from
time to time, shall, at the request of Seller, and without further
consideration, cause the execution and delivery of such other instruments of
release or waiver and take such other action or execute such other documents as
such party may reasonably request in order to confirm or effect the releases,
waivers and covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other persons
or entities that is unobtainable, to use its best reasonable efforts to ensure
that the Seller Released Parties receive the benefits thereof to the maximum
extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement. For the purposes of this
Agreement, an “Affiliate” is a person or entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another specified person or entity.

 

9.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

2

 

 

10.         Entire Agreement. This Agreement constitutes the entire
understanding and agreement of Seller, Split-Off Subsidiary and Buyer and
supersedes prior understandings and agreements, if any, among or between Seller,
Split-Off Subsidiary and Buyer with respect to the subject matter of this
Agreement, other than as specifically referenced herein. This Agreement does
not, however, operate to supersede or extinguish any confidentiality,
non-solicitation, non-disclosure or non-competition obligations owed by
Split-Off Subsidiary or Buyer to Seller under any prior agreement.

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

  BOLDFACE GROUP, INC.       By: /s/ Noah Levinson   Name:  Noah Levinson  
Title: President       BOLDFACE SPLIT CORP.       By: /s/ Noah Levinson   Name: 
Noah Levinson   Title:  President       BUYER:       /s/ Noah Levinson   Noah
Levinson

 

 

 

